Title: To James Madison from Joseph Story, 9 January 1809
From: Story, Joseph
To: Madison, James



ca. 9 January 1809

1.  The Embargo to be raised on the first of June.
2.  The nonintercourse to take effect on the same day--and authority to our merchants vessels to arm in defence on that day--& if attacked to capture &c.
3  The Congress to be convened on the 10th. day of May--with a view either to declare war--or further to invigorate the Nonintercourse system or to continue the Embargo.
4.  In the meantime measures to be pursued by Congress with a view to war--
By raising an army--Equipping the NavyFortifying our harbours & &c.
